Fobd, Judge:
The two appeals listed above have been submitted for decision upon a stipulation to the effect that the market value or the price at the time of exportation at'which such or similar merchandise was offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States, packing included, was the invoice unit price, and that such or similar merchandise was not freely offered for sale for home consumption in Germany.
*490Accepting this stipulation as a statement of fact, I find the proper dutiable export value of the merchandise covered by these two appeals to be the unit invoice price, packing included. Judgment will be rendered accordingly.